KINETICS MUTUAL FUNDS, INC. The Multi-Disciplinary Fund No Load Class Supplement dated August 7, 2009, to the Prospectus dated April 30, 2009 Effective immediately, David Kingsley will co-manage The Multi-Disciplinary Fund.As a result of this change, the first paragraph of the section titled, “Members of the Investment Team” on page 59 of the Prospectus is deleted and replaced with the following: Members of the Investment Team Peter B. Doyle is the Chief Investment Strategist for the Portfolios and generally oversees the management of the Portfolios through an investment team.The following persons are members of the team:Peter B. Doyle, Bruce P. Abel, David Kingsley,Paul Mampilly, Murray Stahl and Steven Tuen. Each person’s role varies from Portfolio to Portfolio.The person(s) identified as the lead portfolio manager(s) of a particular Portfolio is (are) responsible for the Portfolio’s day-to-day management. Additionally, the first paragraph regarding the Multi-Disciplinary Portfolio on page 61 of the Prospectus is deleted and replaced with the following: The lead co-portfolio managers of the Multi-Disciplinary Portfolio are Mr. Doyle and Mr.
